DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species B (drawn to Figs. 19A-B) in the reply filed on 11/8/2021 is acknowledged. Applicant asserts claims 1-15 read on the elected species, which appears to be intended as claims 1-16 

Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 1/14/2020, 2/6/2020, 12/30/202, and 8/30/2021 contain almost 300 references. The examiner has considered the references to the extent reasonably expected during normal examination time. 
If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference. Further, it is noted that it is desirable to avoid the submission of long lists of documents when possible. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted by Applicant.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “wherein a length of the first gate electrode is longer than a length of the semiconductor layer in a channel length direction, and wherein an outer end of the second gate electrode extends beyond an end of the semiconductor layer and outer an inner end of the second gate electrode overlaps with the semiconductor layer,” in unclear in light of the specification. Specifically, while the “length of the semiconductor layer in a channel length direction” would be understood to be the length shown in the cross section of applicant’s elected invention Fig. 19A, the first gate electrode is not longer in said direction. The second gate (i.e. 105b which has the outer and inner ends as claimed) could be understood to have an overall length longer than the semiconductor layer, however it is not clear how the first gate can be construed to be longer. Thus it is unclear if the second gate was intended to be recited as being longer, if the lengths are not required to be in the same channel length direction, or some other error was made in the claim construction. For examination purposes, the limitation is interpreted as the second gate having a longer length, consistent with what is shown in Fig. 19A of the elected invention. 
Regarding claims 8 and 16, the limitation “wherein the outer end of the second gate electrode is aligned with one end of the first gate electrode,” is unclear in light of the specification in combination with the requirements of claims 1 and 9, respectively. Specifically, it is unclear what degree of alignment is required. As shown in the cross section of applicant’s elected invention Fig. 19A, the ends of the first and second gate electrodes are near each other or at the same end, it would not generally be understood that they are “aligned.” For examination purposes, the limitation is interpreted to require the ends of the first and second gates to be on the same side. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (US 2010/0244017; herein “Hoffman”).
Regarding claim 1, Hoffman discloses in Fig. 1E and related text a semiconductor device comprising:
a semiconductor layer (108, see [0017]) including a channel formation region (e.g. region between source and drain);
a first electrode (110/112, see [0017]) and a second electrode (112/110) electrically connected to the semiconductor layer;
a first gate insulating layer (106-2, see [0016]) and a second gate insulating layer (106-1, see [0016]) with the semiconductor layer therebetween;
a first gate electrode (104-2, see [0016]) overlapping (in at least one direction) with the first electrode, the semiconductor layer, and the second electrode through the first gate insulating layer; and
a second gate electrode (104-1, see [0016]) overlapping (in at least one direction) with the semiconductor layer and the first electrode through the second gate insulating layer,
wherein an outer end of the second gate electrode (e.g. left end of 104-1 as shown in Fig. 1E) extends beyond an end of the semiconductor layer and outer an inner end of the second gate electrode overlaps with the semiconductor layer (e.g. right end of 104-1 as shown in Fig. 1E does not extend beyond end of layer 108). 
Regarding claim 2, Hoffman further discloses 
wherein the first electrode (e.g. 112) is a drain electrode, and
wherein the second electrode (e.g. 110) is a source electrode.
Regarding claim 3, Hoffman further discloses
wherein the first electrode (e.g. 110) is a source electrode, and

Regarding claim 4, Hoffman further discloses wherein the second gate electrode is electrically connected to receive a potential lower than a potential applied to the source electrode.
Note that is it is the Office’s position that the limitation of “the second gate electrode is electrically connected to receive a potential lower than a potential applied to the source electrode” is directed to a method of using the device and that because the device of Hoffman has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 6, Hoffman further discloses wherein the semiconductor layer (108) includes an oxide semiconductor (see [0015]).
Regarding claim 8, Hoffman further discloses wherein the outer end of the second gate electrode (left end of 104-1) is aligned (interpreted as to bring desirable coordination or relation) with one end of the first gate electrode (left end of 104-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to claim 1 above, and in view of Yamazaki et al. (US 5,847,413; herein “Yamazaki”).
Regarding claim 5, Hoffman further discloses 
wherein the semiconductor layer (108) has an island shape,
but does not disclose
wherein one of the first electrode and the second electrode has a ring shape and an opening of the ring shape overlaps with the semiconductor layer, and
wherein the other of the first electrode and the second electrode is in the opening.

wherein one of the first electrode and the second electrode (503, see col. 4 line 52) has a ring shape and an opening of the ring shape overlaps with the semiconductor layer, and
wherein the other of the first electrode and the second electrode (501, see col. 4 line 52) is in the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman by having one of the first electrode and the second electrode having a ring shape and an opening of the ring shape overlaps with the semiconductor layer, and the other of the first electrode and the second electrode being in the opening, as taught by Yamazaki, in order to have the edges of the active layer not located on lines connecting the source and drain electrodes and reduce leakage current (see Yamazaki col. 3 line 62 – col. 4 line 5). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to claim 1 above, and in view of Sakata et al. (US 2010/0181565; herein “Sakata”).
Regarding claim 7, Hoffman does not disclose 
a first oxide layer between the semiconductor layer and the second gate insulating layer; and
a second oxide layer between the semiconductor layer and the first gate insulating layer,
wherein the first oxide layer and the second oxide layer each contain one or more of metal elements contained in the semiconductor layer.
In the same field of endeavor, Sakata teaches in Fig. 1A and related text a thin film transistor comprising 
a first oxide layer (104a, see [0066]) above the semiconductor layer (103, see [0029]); and
a second oxide (193, see [0066]) below the semiconductor layer,
wherein the first oxide layer and the second oxide layer each contain one or more of metal elements contained in the semiconductor layer (see [0067] at least).
.
Claim 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman as applied to claim 1 above, and in view of Yamazaki et al. (US 5,847,413; herein “Yamazaki”).
Regarding claim 9, Hoffman discloses in Fig. 1E and related text a semiconductor device comprising:
a semiconductor layer (108, see [0017]) including a channel formation region (e.g. region between source and drain);
a first electrode (110/112, see [0017]) and a second electrode (112/110) electrically connected to the semiconductor layer;
a first gate insulating layer (106-2, see [0016]) and a second gate insulating layer (106-1, see [0016]) with the semiconductor layer therebetween;
a first gate electrode (104-2, see [0016]) overlapping (in at least one direction) with the first electrode, the semiconductor layer, and the second electrode through the first gate insulating layer; and
a second gate electrode (104-1, see [0016]) overlapping (in at least one direction) with the semiconductor layer and the first electrode through the second gate insulating layer,
wherein an outer end of the second gate electrode (e.g. left end of 104-1 as shown in Fig. 1E) extends beyond an end of the semiconductor layer and outer an inner end of the second overlaps with the semiconductor layer (e.g. right end of 104-1 as shown in Fig. 1E does not extend beyond end of layer 108);
wherein the semiconductor layer (108) has an island shape.
Hoffman does not disclose 
wherein a length of the first gate electrode is longer than a length of the semiconductor layer in a channel length direction.
In the same field of endeavor, Yamazaki teaches in Fig. 5A and related text a thin film transistor
(wherein a gate electrode (506, see col. 5 line 13) has a ring shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman by having a gate electrode having a ring shape, as taught by Yamazaki, in order to have the edges of the active layer not located on lines connecting the source and drain electrodes and reduce leakage current (see Yamazaki col. 3 line 62 – col. 4 line 5). Note that the limitation “wherein a length of the first gate electrode is longer than a length of the semiconductor layer in a channel length direction” is taught by the combination of the outer end of the gate extending beyond an end of the semiconductor layer, as taught by Hoffman, and the gate being a ring shape, as shown by Yamazaki. The resulting device would have the ring shaped gate extending beyond the semiconductor layer on both outer ends, i.e. longer overall length longer than the semiconductor layer.
Regarding claim 10, Hoffman further discloses 
wherein the first electrode (e.g. 112) is a drain electrode, and
wherein the second electrode (e.g. 110) is a source electrode.
Regarding claim 11, Hoffman further discloses
wherein the first electrode (e.g. 110) is a source electrode, and
wherein the second electrode (e.g. 112) is a drain electrode.
Regarding claim 12, Hoffman further discloses wherein the second gate electrode is electrically connected to receive a potential lower than a potential applied to the source electrode.
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Further, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 13, Hoffman does not disclose 
wherein one of the first electrode and the second electrode has a ring shape and an opening of the ring shape overlaps with the semiconductor layer, and
wherein the other of the first electrode and the second electrode is in the opening.
In the same field of endeavor, Yamazaki teaches in Fig. 5A and related text a thin film transistor
wherein one of the first electrode and the second electrode (503, see col. 4 line 52) has a ring shape and an opening of the ring shape overlaps with the semiconductor layer, and
wherein the other of the first electrode and the second electrode (501, see col. 4 line 52) is in the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman by having one of the first electrode and the second electrode having a ring shape and an opening of the ring shape overlaps with the semiconductor layer, and the other of the first electrode and the second electrode being in the opening, as taught by Yamazaki, in order to have the edges of the 
Regarding claim 14, Hoffman further discloses wherein the semiconductor layer (108) includes an oxide semiconductor (see [0015]).
Regarding claim 16, Hoffman further discloses wherein the outer end of the second gate electrode (left end of 104-1) is aligned (interpreted as to bring desirable coordination or relation) with one end of the first gate electrode (left end of 104-2).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman and Yamazaki, as applied to claim 9 above, and in view of Sakata.
Regarding claim 15, Hoffman does not disclose 
a first oxide layer between the semiconductor layer and the second gate insulating layer; and
a second oxide layer between the semiconductor layer and the first gate insulating layer,
wherein the first oxide layer and the second oxide layer each contain one or more of metal elements contained in the semiconductor layer.
In the same field of endeavor, Sakata teaches in Fig. 1A and related text a thin film transistor comprising 
a first oxide layer (104a, see [0066]) above the semiconductor layer (103, see [0029]); and
a second oxide (193, see [0066]) below the semiconductor layer,
wherein the first oxide layer and the second oxide layer each contain one or more of metal elements contained in the semiconductor layer (see [0067] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hoffman by having a first and a second oxide layer above and below the semiconductor layer, as taught by Sakata, in order to achieve high electric characteristics and reliability (see Sakata [0036] at least). Note that the limitations “a first oxide layer between the semiconductor layer and the second gate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/11/2022